Citation Nr: 1027130	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-31 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and V.C.




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to November 
1945.  The appellant is the Veteran's widow.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In that decision, the RO denied entitlement to service 
connection for the cause of the Veteran's death.  Jurisdiction 
over the appellant's claim has remained with the RO in 
Providence, Rhode Island.

The appellant testified before a Veterans Law Judge at a May 2008 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with the Veteran's claims folder.

In September 2008, the Board remanded this matter for further 
development. 

In June 2010, the Board sent the appellant a letter informing her 
that the Veterans Law Judge who conducted the May 2008 Travel 
Board hearing was no longer employed at the Board and asked her 
to indicate whether or not she wanted to attend a new hearing.  
In June 2010, the appellant indicated that she did not wish to 
have another hearing.


In June 2008, the Board granted the appellant's motion to advance 
this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a statement dated in March 2010, the appellant inquired about 
"my survivor benefits for medical expenses."  It is not clear 
what benefit the appellant is seeking.  This matter is referred 
to the agency of original jurisdiction for clarification and 
possible adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d) (2009).  The VCAA's duty to 
assist includes a duty to help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody.  
38 C.F.R. 
§ 3.159(c)(4).  

During the May 2008 hearing, the appellant and V.C. testified 
that the Veteran had received hospice care at the "Philip Holtz 
Hospice Facility" in Providence, Rhode Island immediately prior 
to his death.  VA outpatient treatment notes also make reference 
to this hospice care.  Any records of such care would be relevant 
to the question of whether a service connected disability 
aggravated the fatal lung cancer.  VA has adopted a regulation 
requiring that when it becomes aware of private treatment records 
it will specifically notify the appellant of the records and 
provide a release to obtain the records.  If the appellant does 
not provide the release, VA has undertaken to request that the 
appellant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).  
Any treatment records from the hospice facility identified during 
the May 2008 hearing are directly relevant to the claim for 
service connection for the cause of the Veteran's death.  There 
is no indication that any attempts were made to obtain the 
identified treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Agency of Original Jurisdiction 
(AOJ) should take all necessary steps to 
obtain and associate with the claims file 
all treatment records from the hospice 
facility identified during the May 2008 
hearing. 

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the appellant fails to furnish any 
necessary releases for private treatment 
records, she should be advised to obtain 
the records and submit them to VA.

2.  If additional records are received, 
they should be referred with the claims 
folder to the physician who provided the 
December 2008 opinion.  The physician 
should indicate whether the additional 
records change any aspect of the December 
2008 opinion.  If the physician is not 
available, another physician should review 
the claims folder and provide an opinion as 
to whether the subsequently received 
records would change the December 2008 
opinion or otherwise indicate that 
residuals of the right hemispheric stroke 
caused, aggravated, or hastened the fatal 
lung cancer.

If the benefit on appeal remains denied, 
the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



